Citation Nr: 1710278	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a back disability, claimed as deteriorated disc and arthritis in the back.

3. Entitlement to service connection for a left knee disability, claimed as left knee pain and swelling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service as a member of the Alabama Army National Guard and the United States Army Reserve from June 1988 to August 1988, November 1990 to June 1991, October 2008 to November 2009, and February 2010 to February 2011.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including from July 1, 2008, to August 1, 2008, and he continued to serve in the Alabama Army National Guard through June 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama.

This matter was previously remanded in December 2014 to obtain outstanding service treatment records, including records relating to the Veteran's periods of active service in the Alabama Army National Guard from October 2008 through November 2009, and from February 2010 through 2011.  As additional service treatment records have been secured and associated with the Veteran's claims file and his claims have been readjudicated, the Board is satisfied that there has been substantial compliance with its December 2014 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Unfortunately, for the reasons discussed below, additional development is needed and the Board must again issue a remand to the Agency of Original Jurisdiction (AOJ).

The Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with his claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary for further evidentiary development of the Veteran's claim of entitlement to service connection for a sinus disorder, a low back disorder, and a left knee disorder, including obtaining opinions regarding the etiology of these conditions.  

VA has a duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The Veteran was afforded a VA examination in December 2010 to evaluate his claims of service connection for a low back disability, a left knee disability, and a sinus disorder.  However, this initial examination report fails to contain any medical opinion regarding a possible nexus between the Veteran's active duty service and any of these current disabilities.  

In March 2011, an additional VA physician reviewed the Veteran's claims file, including the December 2010 examination report.  This clinician also omitted any discussion that addresses the etiology of the Veteran's low back disability and sinusitis.  However, he stated in part:

[It] appears that the [Veteran] has developed signs of early degenerative joint disease with medial narrowing and early osteophyte formation.  In view of this, it is my opinion that the [Veteran's] knee problem preceded the injuries, which occurred while in service.  I do feel that the injuries reported, aggravated his condition in a temporary fashion.

This opinion does not include a clear medical explanation regarding the relationship between the Veteran's in-service injury and the abnormalities noted in the Veteran's x-ray imaging, including signs of medial narrowing and early osteophyte formation.  The rationale also lacks any detailed discussion regarding the Veteran's in-service injury, including the Veteran's July 2008 treatment for swelling and effusion in the left knee, and it is unclear which in-service event or period of service this clinician is referencing.  The omission of a clear discussion of the relevant medical and lay evidence renders this opinion inadequate under Stefl.

As the record does not contain sufficient evidence to decide the Veteran's claims for service connection for any of the disabilities currently claimed on appeal, the Board finds that VA must satisfy its duty to assist the Veteran in developing his claim by securing additional medical opinions regarding the etiology of the Veteran's low back disability, left knee disability, and sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate medical professional to determine the etiology of the Veteran's low back disability, sinusitis, and left knee disability.  The entire claims file should be made available to the medical professional, who should indicate in his/her report that the file was reviewed.  Although the medical professional should ultimately use his/her professional judgment in determining which medical records are relevant in arriving at an opinion, this professional is asked to specifically consider the following pieces of evidence:

      a)  Sinusitis

      i)  The Veteran's December 2010 lay statements to the prior VA examiner and his hearing testimony, to include: his lay reports that he has had sinus-related symptoms since returning from Desert Storm and his statements relating to sinus-related treatment at a VA medical center in Birmingham, Alabama in 1992.

      ii)  The Veteran's service treatment records, private treatment records, and the VA examination report, to include: his January 1987 enlistment examination report, his November 1990 pre-deployment examination report; a May 1991 out-processing examination report; a February 1994 treatment note including a complaint of morning sneezing; a March 1994 treatment note including a complaint of sore throat; an October 1997 treatment note indicating possible sinusitis; a March 1998 reenlistment examination report; a December 2006 service examination report and report of medical history; an October 2009 treatment note relating to a sinus infection; a February 2010 treatment note including a complaint of sinusitis; and a December 2010 VA examination report and x-ray image report relating to "probable chronic sinusitis."

      b)  Low Back Disability:
	
      i)  The Veteran's December 2010 lay statements to the prior VA examiner and his hearing testimony, to include his lay reports that he fell off the back of a truck in 1991, and January 2010 lay statements by R.M. and M.A. relating to an April 1991 fall from a truck.

      ii)  The Veteran's service treatment records, his private treatment records, and the December 2010 VA examination report, to include: his January 1987 enlistment examination report and finding of a neck sprain; a November 1990 pre-deployment examination report; a February 1991 treatment note relating to reports of back pain; April 1991 and May 1991 examination reports and reports of medical history, including his May 1991 reports of residual low back pain; service-related examination reports or reports of medical history from March 1998, December 2006, November 2007, April 2011, and January 2013; and a June 2008 private treatment record relating to neck and thoracic pain.

      c)  Left Knee Disability

      i)  The Veteran's lay statements at his December 2010 VA examination and his hearing testimony, to include his reports that he slipped in a hole and injured his left knee in July 2008 and that he had never had knee problems prior to this injury.

      ii)  The Veteran's service treatment records, his private treatment records, and the VA examination report, to include:  a December 2006 service treatment record that includes a denial of any swollen or painful joints or knee trouble; a March 2008 service treatment record with a report of a denial of any physical limitations or restrictions; a July 2008 service treatment record relating to a left-knee injury; an August 2008 x-ray imaging report relating to the left knee; a November 2008 service treatment re-deployment health assessment report; a February 2010 service treatment record, including a report of medical history; the December 2010 VA examination report; and a March 2011 VA opinion.

2.  After reviewing the claims file, the medical professional should then give an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinusitis and back disability were caused by or are otherwise etiologically related to any period of active duty service, ACDUTRA, or INACDUTRA, to include: the periods from June 1988 to August 1988; November 1990 to June 1991; July 12, 2008, to August 1, 2008; October 2008 to November 2009; and February 2010 to February 2011.

3.  With respect to the Veteran's left knee disability, the medical professional is asked to consider the prior VA medical examiner's opinion that the Veteran's left knee disability predated the July 2008 treatment for a twisted left knee.  The medical professional is asked to then provide an opinion as to when the Veteran's current left knee disability first manifested.  

a)  If the medical professional opines that the left knee disability existed prior to the July 2008 period of ACDUTRA and predates the fall that is documented in service treatment records relating to that period of service, the professional should give an opinion as to whether the July 2008 left knee injury aggravated (permanently worsened beyond the natural progression of the disease) the preexisting left knee disability.  
      
b)  If the medical professional opines that the left knee disability did not exist prior to the July 2008 period of ACDUTRA, the medical professional is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability was caused by or etiologically related to the July 2008 period of service or any other period of active duty service, ACDUTRA, or INACDUTRA.

4.  A complete and fully articulated rationale should accompany and support each opinion given.

5.  Thereafter, readjudicate the Veteran's claim for service connection for a low back disability, a left knee disability, and sinusitis.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




